Case 20-10343-LSS   Doc 1556   Filed 10/21/20   Page 1 of 8
Case 20-10343-LSS   Doc 1556   Filed 10/21/20   Page 2 of 8

                    EXHIBIT A
                                                  Case 20-10343-LSS                            Doc 1556                    Filed 10/21/20                   Page 3 of 8
                                                                                                            Exhibit A
                                                                                                     Core/2002 Service List
                                                                                                    Served as set forth below

                    Description                                           Name                                       Address                       Fax                         Email             Method of Service
Notice of Appearance and Request for Notices         Abernathy, Roeder, Boyd & Hullett, P.C.   Attn: Chad Timmons                           214-544-4040    ctimmons@abernathylaw.com          Email
Counsel to Collin County Tax Assessor/Collector                                                Attn: Larry R. Boyd                                          bankruptcy@abernathylaw.com
                                                                                               Attn: Emily M. Hahn                                          ehahn@abernathy-law.com
                                                                                               1700 Redbud Blvd, Ste 300
                                                                                               McKinney, TX 75069
Notice of Appearance/Request for Notices.           Adams and Reese LLP                        Attn: Henry C. Shelton, III                                  Henry.Shelton@arlaw.com            Email
Counsel to Chickasaw Council, Boy Scouts of                                                    6075 Poplar Ave, Ste 700
America, Inc.                                                                                  Memphis, TN 38119
Notice of Appearance/Request for Notices            Ashby & Geddes, P.A.                       Attn: Bill Bowden                            302-654-2067    wbowden@ashbygeddes.com            Email
Counsel for Del-Mar-Va Council, Inc., Boy Scouts of                                            500 Delaware Avenue, 8th Floor
America                                                                                        P.O. Box 1150
                                                                                               Wilmington, DE 19899-1150
Notice of Appearance and Request for Notices         Baird Mandalas Brockstedt, LLC            Attn: Stephen W. Spence                      302-644-0306    sws@bmbde.com                      Email
Counsel to several sexual abuse survivor claimants                                             1413 Savannah Rd, Ste 1
                                                                                               Lewes, DE 19958
Notice of Appearance/Request for Notices             Baker Manock & Jensen, PC                 Attn: Jan T. Perkins                                         jperkins@bakermanock.com           Email
Counsel for Sequoia Council of Boy Scouts, Inc.                                                5260 North Palm Avenue, Suite 421
                                                                                               Fresno, CA 93704
Notice of Appearance/Request for Notices         Bayard, P.A.                                  Attn: Erin R. Fay                                            efay@bayardlaw.com                 Email
Counsel for Hartford Accident and Indemnity                                                    Attn: Gregory J. Flasser                                     gflasser@bayardlaw.com
Company, First State Insurance Company, and Twin                                               600 N King St, Ste 400
City Fire Insurance Company                                                                    Wilmington, DE 19801
Notice of Appearance/Request for Notices         Bradley Arant Boult Cummings                  Attn: Edwin Rice                                             eRice@bradley.com                  Email
Counsel for the Florida Conference of the United                                               Attn: Elizabeth Brusa                                        ebrusa@bradley.com
Methodist Church and Various Churches in the                                                   100 N Tampa St, Ste 2200
Conference that are Chartered Organizations                                                    Tampa, FL 33602



Notice of Appearance/Request for Notices             Bielli & Klauder, LLC                     Attn: David M. Klauder                       302-397-2557    tbielli@bk-legal.com               Email
Counsel for Various Tort Claimants                                                             1204 N. King Street                                          dklauder@bk-legal.com
                                                                                               Wilmington, DE 19801
Notice of Appearance and Request for Notices         Bodell Bove, LLC                          Attn: Bruce W. McCullough                    302-655-6827    bmccullough@bodellbove.com         Email
Counsel for Agricultural Insurance Company                                                     1225 N King St, Ste 1000
                                                                                               Wilmington, DE 19801
Notice of Appearance/Request for Notices             Bradley Riley Jacobs PC                   Attn: Todd C. Jacobs                                         tjacobs@bradleyriley.com           Email
Counsel for the National Surety Corporation                                                    320 W Ohio St, Ste 3W
                                                                                               Chicago, IL 60654
Notice of Appearance and Request for Notices         Brown Rudnick LLP                         Attn: David J. Molton                                        EGoodman@brownrudnick.com          Email
Counsel to the Coalition of Abused Scouts for                                                  7 Times Square                                               DMolton@brownrudnick.com
Justice                                                                                        New York, NY 10036
Notice of Appearance and Request for Notices         Brown Rudnick LLP                         Attn: Sunni P. Beville                                       sbeville@brownrudnick.com          Email
Counsel to the Coalition of Abused Scouts for                                                  Attn: Tristan G. Axelrod                                     taxelrod@brownrudnick.com
Justice                                                                                        1 Financial Ctr
                                                                                               Boston, MA 02111
Notice of Appearance/Request for Notices             Buchalter, A Professional Corporation     Attn: Shawn M. Christianson                  415-227-0770    schristianson@buchalter.com        Email
Counsel for Oracle America, Inc                                                                55 Second Street, 17th Floor
                                                                                               San Francisco, California 94105-3493
Notice of Appearance/Request for Notices Counsel Butler Snow LP                                Attn: Daniel W. Van Horn                                     Danny.VanHorn@butlersnow.com       Email
for Chicksaw Council, BSA, Inc.                                                                P.O. Box 171443
                                                                                               Memphis, TN 38187-1443
Notice of Appearance/Request for Notices             Carruthers & Roth, P.A.                   Attn: Britton C. Lewis                       336-478-1145    bcl@crlaw.com                      Email
Counsel for Arrowood Indemnity Company                                                         235 N. Edgeworth St.
                                                                                               P.O. Box 540
                                                                                               Greensboro, NC 27401
Notice of Appearance/Request for Notices Counsel Chipman, Brown, Cicero & Cole, LLP            Attn: Mark Desgrosseilliers                  302-295-0199    degross@chipmanbrown.com           Email
for Jane Doe, Party in Interest                                                                1313 N Market St, Ste 5400
                                                                                               Wilmington, DE 19801
Notice of Appearance/Request for Notices             Choate, Hall & Stewart LLP                Attn: Douglas R. Gooding                     617-248- 4000   dgooding@choate.com                Email
Counsel for Liberty Mutual Insurance Company                                                   Attn: Jonathan D. Marshall                                   jmarshall@choate.com
                                                                                               Attn: Michael J. Foley, Jr.                                  mjfoley@choate.com
Notice of Appearance/Request for Notices -          Commonwealth of Pennsylvania               Dept of Labor & Industry                     717-787-7671    ra-li-ucts-bankrupt@state.pa.us    Email
Authorized Agent for the Commonwealth of                                                       Attn: Deb Secrest/Collections Support Unit
Pennsylvania, Dept of Labor and Industry, Office of                                            651 Boas St, Rm 925
Unemployment Compensation Tax Services (UCTS)                                                  Harrisburg, PA 17121

Notice of Appearance/Request for Notices             Connolly Gallagher, LLP                   Attn: Karen C. Bifferato                                     kbifferato@connollygallagher.com   Email
Counsel for IRC Burnsville Crossing, LLC                                                       Attn: Kelly M. Conlan                                        kconlan@connollygallagher.com
                                                                                               1201 N Market St, 20th Fl
                                                                                               Wilmington, DE 19801
Notice of Appearance/Request for Notices             Coughlin Duffy, LLP                       Attn: Kevin Coughlin                         973-267-6442    kcoughlin@coughlinduffy.com        Email
Counsel for Arrowood Indemnity Company                                                         Attn: Lorraine Armenti                                       larmenti@coughlinduffy.com
                                                                                               Attn: Michael Hrinewski                                      mhrinewski@coughlinduffy.com
                                                                                               350 Mount Kemble Ave.
                                                                                               PO Box 1917
                                                                                               Morristown, NJ 0796
Notice of Appearance and Request for Notices         Crew Janci LLP                            Attn: Stephen Crew                                           peter@crewjanci.com                Email
Counsel to Abuse Victims                                                                       Attn: Peter Janci                                            steve@crewjanci.com
                                                                                               1200 NW Naito Pkwy, Ste 500
                                                                                               Portland, OR 97209
*NOA - Counsel to Appellee Sidley Austin LLP         Cross & Simon, LLC                                                                                     csimon@crosslaw.com                Email
                                                                                                                                                            kmann@crosslaw.com
Notice of Appearance and Request for Notices         Crowell & Moring LLP                      Attn: Mark D. Plevin                         415-986-2827    mplevin@crowell.com                Email
Counsel to American Zurich Insurance Company                                                   Attn: Austin J. Sutta                                        asutta@crowell.com
                                                                                               3 Embarcadero Center, 26th Fl
                                                                                               San Francisco, CA 94111
Notice of Appearance and Request for Notices         Crowell & Moring LLP                      Attn: Tacie H. Yoon                          202-628-5116    tyoon@crowell.com                  Email
Counsel to American Zurich Insurance Company                                                   1001 Pennsylvania Ave, NW
                                                                                               Washington, D.C. 20004
Notice of Appearance/Request for Notices Counsel Davies Hood PLLC                              Attn: Jason P. Hood                                          Jason.Hood@davieshood.com          Email
for Chicksaw Council, BSA, Inc.                                                                22 North Front Street, Suite 620
                                                                                               Memphis, TN 38103-2100




In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20-10343                                                                                            Page 1 of 6
                                                  Case 20-10343-LSS                                   Doc 1556                    Filed 10/21/20               Page 4 of 8
                                                                                                                   Exhibit A
                                                                                                            Core/2002 Service List
                                                                                                           Served as set forth below

                    Description                                              Name                                           Address                   Fax                          Email                  Method of Service
Notice of Appearance/Request for Notices              Dorsey & Whitney LLP                            Attn: Bruce R. Ewing                                     ewing.bruce@dorsey.com                   Email
Counsel for Girl Scouts of the United States of                                                       Attn: Eric Lopez Schnabel                                schnabel.eric@dorsey.com
America                                                                                               51 W 52nd St
                                                                                                      New York, NY 10019
Notice of Appearance/Request for Notices              Dorsey & Whitney LLP                            Attn: Eric Lopez Schnabel                                schnabel.eric@dorsey.com                 Email
Counsel for Girl Scouts of the United States of                                                       Attn: Alessandra Glorioso                                glorioso.alessandra@dorsey.com
America                                                                                               300 Delaware Ave, Ste 1010
                                                                                                      Wilmington, DE 19801
Notice of Appearance and Request for Notices          Doshi Legal Group, P.C.                         Attn: Amish R. Doshi                                     amish@doshilegal.com                     Email
Counsel to Oracle America, Inc.                                                                       1979 Marcus Ave, Ste 210E
                                                                                                      Lake Success, NY 11042
Notice of Appearance/Request for Notices              Faegre Drinker Biddle & Reath LLP               Attn: Michael P. Pompeo                   317-569-4800   michael.pompeo@faegredrinker.com         Email
Counsel for The Roman Catholic Diocese of                                                             1177 Avenue of the Americas, 41st Floor
Brooklyn, New York                                                                                    New York, NY 10036-2714
Notice of Appearance/Request for Notices              Faegre Drinker Biddle & Reath LLP               Attn: Patrick A. Johnson                  302-467-4201   patrick.jackson@faegredrinker.com        Email
Counsel for The Roman Catholic Diocese of                                                             Attn: Kaitlin W. MacKenzie                               kaitlin.mackenzie@faegredrinker.com
Brooklyn, New York                                                                                    222 Delaware Ave, Ste 1410
                                                                                                      Wilmington, DE 19801-1621
Notice of Appearance/Request for Notices              Faegre Drinker Biddle & Reath LLP               Attn: Jay Jaffe                           317-569-4800   jay.jaffe@faegredrinker.com              Email
Counsel for Weaver Fundraising, LLC d/b/a Trail's                                                     600 E. 96th St, Ste 600
End Popcorn Company                                                                                   Indianapolis, IN 46240
Notice of Appearance/Request for Notices              Faegre Drinker Biddle & Reath LLP               Attn: Patrick A. Johnson                  302-467-4201   patrick.jackson@faegredrinker.com        Email
Counsel for Weaver Fundraising, LLC d/b/a Trail's                                                     222 Delaware Ave, Ste 1410
End Popcorn Company                                                                                   Wilmington, DE 19801-1621
Notice of Appearance/Request for Notices              Fineman Krekstein & Harris, PC                  Attn: Dierdre M. Richards                 302-394-9228   drichards@finemanlawfirm.com             Email
Counsel for National Union Fire Insurance Co of PA,                                                   1300 N King St
AIG                                                                                                   Wilmington, DE 19801
Notice of Appearance and Request for Notices          Flordia M. Henderson                            P.O. Box 30604                            901-348-4409   flordia@fhendersonlaw.net                Email
Counsel for Trennie L. Williams and Kiwayna H.                                                        Memphis, TN 38130-0604
Williams, jointly as Parents, Legal Guardians and
Next Friends of T.Q.W., a Minor
Notice of Appearance/Request for Notices              Foley & Lardner LLP                             Attn: Richard J. Bernard                  212-687-2329   rbernard@foley.com                       Email
Counsel for Boys Scouts of America San Diego                                                          90 Park Ave
                                                                                                      New York, NY 10016
Notice of Appearance/Request for Notices              Foley & Lardner LLP                             Attn: Victor Vilaplana                    858-792-6773   vavilaplana@foley.com                    Email
Counsel for Boys Scouts of America San Diego                                                          3579 Valley Centre Dr, Ste 300
                                                                                                      San Diego, CA 92130
Notice of Appearance/Request for Notices            Foran Glennon Planadech Ponzi & Rudloff, P.C.     Attn: Susan N K Gummow                    312-863-5000   sgummow@fgppr.com                        Email
Counsel for National Union Fire Insurance Co of PA,                                                   Attn: Igor Shleypak                                      ishleypak@fgppr.com
AIG                                                                                                   222 N LaSalle St, Ste 1400
                                                                                                      Chicago, IL 60614
Notice of Appearance/Request for Notices              Fox Swibel Levin & Carroll LLP                  Attn: Margaret M. Anderson                312-224-1201   panderson@foxswibel.com                  Email
Counsel for Old Republic Insurance Company                                                            200 W Madison St, Ste 3000
                                                                                                      Chicago, IL 60606
Notice of Appearance and Request for Notices          Gilbert LLP                                     Attn: Kami Quinn                                         chalashtorij@gilbertlegal.com            Email
Counsel to Future Claimants’ Representative                                                           Attn: Meredith Neely                                     quinnk@gilbertlegal.com
                                                                                                      Attn: Emily Grim                                         neelym@gilbertlegal.com
                                                                                                      Attn: Jasmine Chalashtori                                grime@gilbertlegal.com
                                                                                                      700 Pennsylvania Ave, SE Ste 400
                                                                                                      Washington, DC 20003
Notice of Appearance and Request for Notices          Godfrey & Kahn, SC                              Attn: Erin A. West                        608-257-0609   ewest@gklaw.com                          Email
Counsel for Bay-Lakes Council                                                                         1 E Main St, Ste 500
                                                                                                      P.O. Box 2719
                                                                                                      Madison, WI 53701-2719
Notice of Appearance and Request for Notices          Godfrey & Kahn, SC                              Godfrey & Kahn, SC                        920-436-7988   tnixon@gklaw.com                         Email
Counsel for Bay-Lakes Council                                                                         Attn: Timothy F. Nixon
                                                                                                      200 S Washington St, Ste 100
                                                                                                      Green Bay, WI 54301-4298
Core Parties                                          Internal Revenue Service                        Centralized Insolvency Operation          855-235-6787                                            N/A
Internal Revenue Service                                                                              P.O. Box 7346
                                                                                                      Philadelphia, PA 19101-7346
Notice of Appearance/Request for Notices              Jacobs & Crumplar, P.A.                         Attn: Reann Warner                        302-656-5875   raeann@jcdelaw.com                       Email
Counsel for Certain Claimants                                                                         Attn: Thomas C. Crumplar                                 tom@jcdelaw.com
                                                                                                      750 Shipyard Dr., Suite 200
                                                                                                      Wilmington, DE 19801
Notice of Appearance and Request for Notices          James, Vernon & Weeks, P.A.                     Attn: Leander L. James                    208-664-1684   ljames@jvwlaw.net                        Email
Counsel to Certain Tort Claimants                                                                     Attn: Craig K. Vernon                                    cvernon@jvwlaw.net
                                                                                                      Attn: R. Charlie Beckett                                 rbeckett@jvwlaw.net
                                                                                                      1626 Lincoln Wy
                                                                                                      Coeur d’Alene, ID 83815
Notice of Appearance/Request for Notices              Janet, Janet & Scuggs, LLC                      Attn: Gerald D. Jowers, Jr                803-727-1059   gjowers@JJSJustice.com                   Email
Counsel for Claimant J.M. as party in interest                                                        500 Taylor St, Ste 301
                                                                                                      Columbia, SC 29201
Bank Debt                                             JPMorgan Chase Bank, NA                         Attn: Phil Martin                                        louis.strubeck@nortonrosefulbright.com   Email
                                                                                                      Attn: Louis Strubeck
                                                                                                      10 S Dearborn St
                                                                                                      Mail Code Il1-1415
                                                                                                      Chicago, Il 60603
Notice of Appearance/Request for Notices              Karr Tuttle Campbell, PS                        Attn: Bruce W. Leaverton                  206-682-7100   bleaverton@karrtuttle.com                Email
Counsel for Chief Seattle Council, Boy Scouts of                                                      701 5th Ave, Ste 3300
America                                                                                               Seattle, WA 98104
Notice of Appearance and Request for Notices          Kelly, Morgan, Dennis, Corzine & Hansen, P.C.   Attn: Michael G. Kelly                    432-363-9121   mkelly@kmdfirm.com                       Email
Counsel to Buffalo Trail Council, Inc.                                                                P.O. Box 1311
                                                                                                      Odessa, TX 79760-1311
Notice of Appearance and Request for Notices          Klehr Harrison Harvey Branzburg LLP             Attn: Domenic E. Pacitti                                 dpacitti@klehr.com                       Email
Counsel to Abuse Victims                                                                              919 Market St, Ste 1000
Counsel to Jorge Vega                                                                                 Wilmington, DE 19801
Notice of Appearance and Request for Notices          Klehr Harrison Harvey Branzburg LLP             Attn: Morton R. Branzburg                                mbranzburg@klehr.com                     Email
Counsel to Abuse Victims                                                                              1835 Market St, Ste 1400
                                                                                                      Philadelphia, PA 19103




In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20-10343                                                                                                   Page 2 of 6
                                               Case 20-10343-LSS                                  Doc 1556                       Filed 10/21/20          Page 5 of 8
                                                                                                                 Exhibit A
                                                                                                          Core/2002 Service List
                                                                                                         Served as set forth below

                     Description                                             Name                                         Address               Fax                           Email              Method of Service
Notice of Appearance/Request for Notices              Kramer Levin Naftalis & Frankel LLP           Attn: Thomas Moers Mayer             212-715-8000    tmayer@kramerlevin.com                Email
Counsel for the Official Committee of Unsecured                                                     Attn: Rachel Ringer                                  rringer@kramerlevin.com
Creditors                                                                                           Attn: David E. Blabey Jr.                            dblabey@kramerlevin.com
                                                                                                    Attn: Jennifer R. Sharret                            jsharret@kramerlevin.com
                                                                                                    Attn: Megan M. Wasson                                mwasson@kramerlevin.com
                                                                                                    177 Ave of the Americas
                                                                                                    New York, NY 10036
Notice of Appearance/Request for Notices             Latham & Watkins LLP                           Attn: Adam J. Goldberg               212-751-4864    adam.goldberg@lw.com                  Email
Counsel for The Church of Jesus Christ of Latter-day                                                885 3rd Ave
Saints                                                                                              New York, NY 10022-4834
Notice of Appearance/Request for Notices             Latham & Watkins LLP                           Attn: Jeffrey E Bjork                213-891-8763    jeff.bjork@lw.com                     Email
Counsel for The Church of Jesus Christ of Latter-day                                                Attn: Kimberly A Posin                               kim.posin@lw.com
Saints                                                                                              Attn: Nicholas J Messana                             nicholas.messana@lw.com
                                                                                                    355 S Grand Ave, Ste 100
                                                                                                    Los Angeles, CA 90071-1560
Notice of Appearance and Request for Notices          Linebarger Goggan Blair & Sampson, LLP        Attn: Don Stecker                    210-225-6410    sanantonio.bankruptcy@publicans.com   Email
Counsel to Ector CAD                                                                                112 E Pecan St, Ste 2200
                                                                                                    San Antonio, TX 78205
Notice of Appearance/Request for Notices              Linebarger Goggan Blair & Sampson, LLP        Attn: Elizabeth Weller               469-221-5003    dallas.bankruptcy@publicans.com       Email
Counsel for Dallas County                                                                           2777 N. Stemmons Fwy, Ste 1000
                                                                                                    Dallas, TX 75207
Notice of Appearance/Request for Notices              Linebarger Goggan Blair & Sampson, LLP        Attn: John P. Dillman                713-844-3503    houston_bankruptcy@publicans.com      Email
Counsel for Houston Liens, Harris County, Cleveland                                                 P.O. Box 3064
ISD, Montgomery County, Orange County, and                                                          Houston, TX 77253-3064
Montgomery County
Notice of Appearance/Request for Notices              Maurice Wutscher LLP                          Attn: Alan C. Hochheiser             216-472-8510    ahochheiser@mauricewutscher.com       Email
Counsel for AmTrust North America, Inc. on behalf                                                   23611 Chagrin Blvd. Suite 207
of Wesco Insurance Company                                                                          Beachwood, OH 44123
Notice of Appearance/Request for Notices              McCreary, Veselka, Bragg & Allen, PC          Attn: Tara LeDay                     512-323-3205    tleday@mvbalaw.com                    Email
Counsel for The County of Anderson, Texas, The                                                      P.O. Box 1269
County of Denton, Texas, Harrison Central Appraisal                                                 Round Rock, TX 78680
District, The County of Harrison, Texas, The County
of Henderson, Texas, Midland Central Appraisal
District, The County of Milam, Texas, Terry County
Appraisal District and The County of Williamson,
Texas
Notice of Appearance/Request for Notices              McDermott Will & Emery LLP                     Attn: Ryan S. Smethurst             202-756-8087    rsmethurst@mwe.com                    Email
Counsel for Allianz Global Risks US Insurance                                                        Attn: Margaret H. Warner                            mwarner@mwe.com
Company                                                                                              The McDermott Building
                                                                                                     500 North Capitol Street, NW
                                                                                                     Washington, DC 20001-1531
Notice of Appearance and Request for Notices     Miller, Canfield, Paddock and Stone, P.L.C.         Attn: Danielle Mason Anderson       269-382-0244    andersond@millercanfield.com          Email
Counsel to Stryker Medical                                                                           277 S Rose St, Ste 5000
                                                                                                     Kalamazoo, MI 49007
Notice of Appearance/Request for Notices         Mintz, Levin, Cohn, Ferris, Glovsky And Popeo, P.C. Attn: Kim V. Marrkand               617-542- 2241   kmarrkand@mintz.com                   Email
Counsel for Liberty Mutual Insurance Company                                                         Attn: Nancy D. Adams                                ndadams@mintz.com
                                                                                                     Attn: Laura Bange Stephens                          lbstephens@mintz.com
                                                                                                     One Financial Ctr
                                                                                                     Boston, MA 02111
Notice of Appearance/Request for Notices         Mirick, O'Connell, DeMallie & Lougee, LLP           Attn: Kate P Foley                  508-898-1502    kfoley@mirickoconnell.com             Email
Counsel for Sun Life Assurance Company of Canada                                                     1800 W Park Dr, Ste 400
                                                                                                     Westborough, MA 01581
Notice of Appearance/Request for Notices         Mirick, O'Connell, DeMallie & Lougee, LLP           Attn: Paul W Carey                  508-791-8502    pcarey@mirickoconnell.com             Email
Counsel for Sun Life Assurance Company of Canada                                                     100 Front St
                                                                                                     Worcester, MA 01608
Notice of Appearance/Request for Notices         Missouri Department of Revenue                      Bankruptcy Unit                     573-751-7232    deecf@dor.mo.gov                      Email
Counsel for Missouri Department of Revenue                                                           Attn: Steven A. Ginther
                                                                                                     PO Box 475
                                                                                                     Jefferson City, MO 65105-0475
Notice of Appearance and Request for Notices     Monzack Mersky Browder and Hochman, P.A.            Attn: Rachel B. Mersky                              rmersky@monlaw.com                    Email
Counsel to the Coalition of Abused Scouts for                                                        1201 N Orange St, Ste 400
Justice                                                                                              Wilmington, DE 19801
Notice of Appearance/Request for Notices         Monzack Mersky McLaughlin & Browder, PA             Attn: Brian McLaughlin              302-656-2769    bmclaughlin@monlaw.com                Email
Counsel for Waste Management                                                                         Attn: Rachel Mersky                                 rmersky@monlaw.com
                                                                                                     1201 N Orange St, Ste 400
                                                                                                     Wilmington, DE 19801
Notice of Appearance/Request for Notices         Moore & Rutt, PA                                    A n: David N. Ru                                    drutt@mooreandrutt.com                Email
Counsel for the Florida Conference of the United                                                     A n: Sco G. Wilcox                                  swilcox@mooreandrutt.com
Methodist Church and Various Churches in the                                                         1007 N Orange St, Ste 446
Conference that are Chartered Organizations                                                          Wilmington, DE 19801



Notice of Appearance/Request for Notices Counsel Morris James LLP                                   Attn: Jeffrey R. Waxman              302-571-1750    jwaxman@morrisjames.com               Email
for Pearson Education, Inc. and NCS Pearson, Inc.                                                   Attn: Eric J. Monso                                  emonzo@morrisjames.com
                                                                                                    500 Delaware Ave, Ste 1500
                                                                                                    P.O. Box 2306
                                                                                                    Wilmington, DE 19899-2306
Notice of Appearance/Request for Notices              Morris James LLP                              Attn: Brett D. Fallon                302-571-1750    bfallon@morrisjames.com               Email
Counsel for Old Republic Insurance Company                                                          Attn: Brya M. Keilson                                bkeilson@morrisjames.com
                                                                                                    500 Delaware Ave, Ste 1500
                                                                                                    P.O. Box 2306
                                                                                                    Wilmington, DE 19899-2306
Core Parties                                          Morris, Nichols, Arsht & Tunnell              Attn: Derek C. Abbott                302-658-7036    dabbott@mnat.com                      Email
Counsel for Debtor                                                                                  Attn: Joseph Charles Barsalona II                    jbarsalona@mnat.com
                                                                                                    Attn: Eric Moats                                     emoats@mnat.com
                                                                                                    Attn: Andrew R. Remming                              aremming@mnat.com
                                                                                                    Attn: Paige N. Topper                                ptopper@mnat.com
                                                                                                    1201 N. Market Street
                                                                                                    P.O. Box 1347
                                                                                                    Wilmington, DE, 19899




In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20-10343                                                                                                 Page 3 of 6
                                               Case 20-10343-LSS                                    Doc 1556                     Filed 10/21/20          Page 6 of 8
                                                                                                                 Exhibit A
                                                                                                          Core/2002 Service List
                                                                                                         Served as set forth below

                    Description                                             Name                                         Address                Fax                           Email                 Method of Service
Notice of Appearance/Request for Notices            Motley Rice LLC                                 A n: Daniel R. Lapinksi              856-667-5133    dlapinski@motleyrice.com                 Email
Counsel for various child sexual abuse tort                                                         210 Lake Dr E, Ste 101
claimants                                                                                           Cherry Hill, NJ 08002

Notice of Appearance/Request for Notices            Motley Rice LLC                                 Attn: Joseph F. Rice                 843-216-9290    jrice@motleyrice.com                     Email
Counsel for various child sexual abuse tort                                                         28 Bridgeside Blvd
claimants                                                                                           Mt Pleasant, SC 29464

Notice of Appearance/Request for Notices            Nagel Rice LLP                                  Attn: Bradley L Rice                 973-618-9194    brice@nagelrice.com                      Email
Counsel for Jack Doe, Creditor and Defendant in                                                     103 Eisenhower Pkwy
Adversary Case                                                                                      Roseland, NJ 07068
Notice of Appearance and Request for Notices        Napoli Shkolnnik PLLC                           Attn: R. Joseph Hrubiec                              RHrubiec@NapoliLaw.com                   Email
Counsel to Claimant J.M.                                                                            919 N Market St, Ste 1801
                                                                                                    Wilmington, DE 19801
Notice of Appearance/Request for Notices         Nicolaides Fink Thorpe Michaelides Sullivan LLP    Attn: Matthew S. Sorem               312-585-1401    msorem@nicolaidesllp.com                 Email
Counsel for Allianz Global Risks US Insurance                                                       10 S. Wacker Dr., 21st Floor
Company                                                                                             Chicago, IL 60606
Notice of Appearance/Request for Notices Counsel Nelson Comis Kettle & Kinney, LLP                  A n: William E. Winﬁeld              805-604- 4150   wwinfield@calattys.com                   Email
for Ventura County Council of BSA                                                                   300 E Esplande Dr, Ste 1170
                                                                                                    Oxnard, CA 93036
Notice of Appearance/Request for Notices            Norton Rose Fulbright Us LLP                    Attn: Louis R. Strubeck, Jr.                         louis.strubeck@nortonrosefulbright.com   Email
Counsel for JPMorgan Chase Bank, National                                                           1301 Ave of the Americas
Association                                                                                         New York, NY 10019-6022
Notice of Appearance/Request for Notices            Norton Rose Fulbright Us LLP                    Attn: Louis R. Strubeck, Jr          214-855-8200    louis.strubeck@nortonrosefulbright.com   Email
Counsel for JPMorgan Chase Bank, National                                                           Attn: Kristian W. Gluck                              kristian.gluck@nortonrosefulbright.com
Association                                                                                         Attn: Ryan E. Manns                                  ryan.manns@nortonrosefulbright.com
                                                                                                    2200 Ross Avenue, Suite 3600
                                                                                                    Dallas, TX 75201-7933
Notice of Appearance and Request for Notices        O’Connor Playdon Guben & Inouye LLP             Attn: Jerrold K. Guben               808-531-8628    JKG@opgilaw.com                          Email
Counsel to Boy Scouts of America for Hawaii and                                                     Makai Tower, Ste 2400
Guam Chapter                                                                                        733 Bishop St
                                                                                                    Honolulu, HI 96813
Notice of Appearance/Request for Notices Counsel Office of the Attorney General                     Attn: Christopher S. Murphy          512-936- 1409   christopher.murphy@oag.texas.gov         Email
for the Texas Workforce Commission                                                                  Attn: Sherri K. Simpson                              sherri.simpson@oag.texas.gov
                                                                                                    Bankruptcy & Collections Division
                                                                                                    P.O. Box 12548
                                                                                                    Austin, TX 78711-2548
Core Parties                                        Office of the United States Trustee             Attn: David L. Buchbinder            302-573-6497    david.l.buchbinder@usdoj.gov             Email
Office of the United States Trustee                                                                 Attn: Hannah Mufson McCollum                         hannah.mccollum@usdoj.gov
                                                                                                    844 King St, Suite 2207
                                                                                                    Lockbox 35
                                                                                                    Wilmington, DE 19801
Notice of Appearance/Request for Notices            Pachulski Stang Ziehl & Jones LLP               Attn: James I. Stang                 302-652-4400    jstang@pszjlaw.com                       Email
Counsel to the Tort Claimants' Committee                                                            Attn: Linda F. Cantor                                lcantor@pszjlaw.com
                                                                                                    10100 Santa Monica Blvd, 13th Fl
                                                                                                    Los Angeles, CA 90067-4003
Notice of Appearance/Request for Notices            Pachulski Stang Ziehl & Jones LLP               Attn: Robert Orgel                   302-652-4400    rorgel@pszjlaw.com                       Email
Counsel for the Tort Claimants' Committee                                                           Attn: James O'Neill                                  joneill@pszjlaw.com
                                                                                                    Attn: John Lucas                                     jlucas@pszjlaw.com
                                                                                                    Attn: Ilan Scharf                                    ischarf@pszjlaw.com
                                                                                                    919 N Market St.,17th Floor
                                                                                                    P.O. Box 8705
                                                                                                    Wilmington, DE 19899-8705
Notice of Appearance and Request for Notices        Paul Mones PC                                   Attn: Paul Mones                                     paul@paulmones.com                       Email
Counsel to Jorge Vega                                                                               13101 Washington Blvd
                                                                                                    Los Angeles, CA 90066
Notice of Appearance/Request for Notices            Pension Benefit Guaranty Corporation            Attn: Patricia Kelly, CFO            202-326-4112    kelly.patricia@pbgc.Gov                  Email
Counsel for the Pension Benefit Guaranty                                                            Attn: Cassandra Burton, Attorney                     burton.cassandra@pbgc.gov
Corporation                                                                                         Attn: Craig Fessenden                                fessenden.craig@pbgc.gov
                                                                                                    1200 K St NW
                                                                                                    Washington, DC 20005
Notice of Appearance and Request for Notices        Perdue, Brandon, Fielder, Collins & Mott, LLP   Attn: John T. Banks                  512-302-1802    jbanks@pbfcm.com                         Email
Counsel for Burleson County Tax Office, Luling ISD                                                  3301 Northland Dr, Ste 505
Tax Office, Colorado County Tax Office, Fayette                                                     Austin, TX 78731
County Tax Office, Milano ISD Tax Office, and Gause
ISD Tax Office
Notice of Appearance/Request for Notices            Pfau Cochran Vertetis Amala PLLC                Attn: Michael T. Pfau                206-623-3624    michael@pcvalaw.com                      Email
Counsel for Various Tort Claimants                                                                  Attn: Jason P. Amala                                 jason@pcvalaw.com
                                                                                                    Attn: Vincent T. Nappo                               vnappo@pcvalaw.com
                                                                                                    403 Columbia Street, Suite 500
                                                                                                    Seattle, WA 98104
Notice of Appearance/Request for Notices            Phillips Lytle LLP                              Attn: Angela Z Miller                716-852-6100    amiller@phillipslytle.com                Email
Counsel for Pearsons Education, Inc. and NSC                                                        One Canalside, 125 Main St
Pearsons, Inc.                                                                                      Buffalo, NY 14203,
ENR                                                 Raul Diaz                                                                                            rauldiaz2503@gmail.com                   Email
Notice of Appearance/Request for Notices            Reed Smith LLP                                  Attn: Kurt F. Gwynne                 302-778-7575    kgwynne@reedsmith.com                    Email
Counsel to the Official Committee of Unsecured                                                      Attn: Katelin A. Morales                             kmorales@reedsmith.com
Creditors                                                                                           120 N Market St, Ste 1500
                                                                                                    Wilmington, DE 19801
Notice of Appearance/Request for Notices            Reger Rizzo & Darnall LLP                       A n: Louis J. Rizzo, Jr                              lrizzo@regerlaw.com                      Email
Counsel for Travelers Casualty and Surety                                                           1521 Concord Pike, Ste 305
Company, Inc. (fka Aetna Casualty & Surety                                                          Brandywine Plaza West
Company), St. Paul Surplus Lines Insurance                                                          Wilmington, DE 19803
Company, and Gulf Insurance Company



Notice of Appearance/Request for Notices             Richards, Layton & Finger, PA                  Attn: Michael Merchant               302-651-7701    merchant@rlf.com                         Email
Counsel for The Church of Jesus Christ of Latter-day                                                Attn: Brett Haywood                                  haywood@rlf.com
Saints                                                                                              One Rodney Square
                                                                                                    920 N King St
                                                                                                    Wilmington, DE 19801




In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20-10343                                                                                                 Page 4 of 6
                                                Case 20-10343-LSS                                 Doc 1556                      Filed 10/21/20                   Page 7 of 8
                                                                                                               Exhibit A
                                                                                                         Core/2002 Service List
                                                                                                        Served as set forth below

                      Description                                          Name                                         Address                         Fax                         Email               Method of Service
*NOA - Counsel for Courtney and Stephen Knight,       Schnader Harrison Segal & Lewis LLP         Attn: Richard A. Barkasy, Esq.                 302-888-1696    rbarkasy@schnader.com                Email
Jointly as the Surviving Parents of E.J.K., a Minor                                               Attn: Kristi J. Doughty, Esq.                                  kdoughty@schnader.co
Child
Notice of Appearance/Request for Notices              Seitz, Van Ogtrop & Green, P.A.             Attn: R. Karl Hill                             302-888- 0606   khill@svglaw.com                     Email
Counsel for Liberty Mutual Insurance Company                                                      222 Delaware Ave, Ste 1500
                                                                                                  Wilmington, DE 19801
Notice of Appearance/Request for Notices              Sequoia Council of Boy Scouts, Inc.         Attn: Michael Marchese                                         michael.marchese@scouting.org        Email
Sequoia Council of Boy Scouts, Inc.                                                               6005 N. Tamera Avenue
                                                                                                  Fresno, CA 93711
Notice of Appearance/Request for Notices         Shipman & Goodwin LLP                            Attn: James P. Ruggeri                         202-469-7751    jruggeri@goodwin.com                 Email
Counsel for Hartford Accident and Indemnity                                                       Attn: Joshua D. Weinberg                                       jweinberg@goodwin.com
Company, First State Insurance Company, and Twin                                                  Attn: Michele Backus Konigsberg                                mkonigsberg@goodwin.com
City Fire Insurance Company                                                                       Attn: Abigail W. Williams                                      awilliams@goodwin.com
                                                                                                  1875 K St NW, Ste 600
                                                                                                  Washington, DC 20006-1251
Notice of Appearance/Request for Notices         Shipman & Goodwin LLP                            Attn: Eric S. Goldstein                        860-251-5218    egoldstein@goodwin.com               Email
Counsel for Hartford Accident and Indemnity                                                       One Constitution Plaza                                         bankruptcy@goodwin.com
Company, First State Insurance Company, and Twin                                                  Hartford, CT 06103-1919                                        bankruptcyparalegal@goodwin.com
City Fire Insurance Company
Core Parties                                     Sidley Austin LLP                                Attn: Blair Warner                             312-853-7036    blair.warner@sidley.com              Email
Counsel for Debtor                                                                                Attn: Matthew Evan Linder                                      mlinder@sidley.com
                                                                                                  Attn: Thomas A. Labuda, Jr.                                    tlabuda@sidley.com
                                                                                                  Attn: Karim Basaria                                            kbasaria@sidley.com
                                                                                                  One South Dearborn Street
                                                                                                  Chicago, IL 60603
Core Parties                                          Sidley Austin LLP                           Attn: Jessica C. Boelter                       212-839-5599    jboelter@sidley.com                  Email
Counsel for Debtor                                                                                787 Seventh Avenue
                                                                                                  New York, NY 10019
Notice of Appearance and Request for Notices        Stamoulis & Weinblatt LLC                     Stamoulis & Weinbla LLC                                        stamoulis@swdelaw.com                Email
Counsel to for Century Indemnity Company, as                                                      A n: Stama os Stamoulis                                        weinblatt@swdelaw.com
successor to Cigna Specialty Insurance Company                                                    A n: Richard Weinbla
f/k/a California Union Insurance Company, and CCI                                                 800 N West St, Ste 800
Insurance Company as successor to Insurance                                                       Wilmington, DE 19801
Company of North America; Chubb Custom
Insurance Company; Federal Insurance Company;
Insurance Company of North America; Pacific
Employers Insurance Company; Pacific Indemnity
Company, as successor to Texas Pacific Indemnity
Company; United States Fire Insurance Company;
Westchester Fire Insurance Company, by novation
for policies issued by Industrial Indemnity Company
and International Insurance Company; and
Westchester Surplus Lines Insurance Company

Notice of Appearance/Request for Notices               Stark & Stark, PC                          Attn: Joseph H Lemkin                          609-896-0629    jlemkin@stark-stark.com              Email
Counsel for R.L. and C.L., Plaintiffs in State Court                                              P.O. Box 5315
action pending in the Superior Court of New Jersey,                                               Princeton, NJ 08543
Essex County
Notice of Appearance and Request for Notices           Sullivan Hazeltine Allinson LLC            Attn: William D. Sullivan                      302-428-8195    bsullivan@sha-llc.com                Email
Counsel to Eric Pai, as administrator of the Estate of                                            919 N Market St, Ste 420
J. Pai                                                                                            Wilmington, DE 19801
Notice of Appearance/Request for Notices               Swenson & Shelley, PLLC                    Attn: Kevin D. Swenson                         855-450-8435    Kevin@swensonshelley.com             Email
Counsel for various child sexual abuse tort                                                       107 S 1470 E, Ste 201
claimants                                                                                         St George, UT 84790


Notice of Appearance/Request for Notices              Synchrony Bank                              c/o PRA Receivables Management, LLC            757-351-3257    claims@recoverycorp.com              Email
Authorized Agent for Synchrony Bank                                                               Attn: Valerie Smith
                                                                                                  P.O. Box 41021
                                                                                                  Norfolk, VA 23541
Bonds                                                 The County Commission Of Fayette County     Attn: President                                                                                     N/A
                                                                                                  P.O. Box 307
                                                                                                  Fayetteville, WV 25840
Bonds                                                 The County Commission Of Fayette County     c/o Steptoe & Johnson Pllc                                                                          N/A
                                                                                                  Attn: John Stump, Esq.
                                                                                                  Chase Tower - Eighth Fl
                                                                                                  707 Virginia St E.
                                                                                                  Charleston, WV 25301
Notice of Appearance and Request for Notices     The Law Office of James Tobia, LLC               Attn: James Tobia                              302-656-8053    jtobia@tobialaw.com                  Email
Counsel for Nichole Erickson and Mason Gordon, a                                                  1716 Wawaset St
minor by his mother Nichole Erickson                                                              Wilmington, DE 19806
Notice of Appearance/Request for Notices         The Law Offices of Joyce, LLC                    Attn: Michael J. Joyce                                         mjoyce@mjlawoffices.com              Email
Counsel for Arrowood Indemnity Company                                                            1225 King St.
                                                                                                  Suite 800
                                                                                                  Wilmington, DE 19801
Notice of Appearance/Request for Notices              The Neuberger Firm                          Attn: Thomas S. Neuberger                      302-655-0582    tsn@neubergerlaw.com                 Email
Counsel for Certain Claimants                                                                     Attn: Stephen J. Neuberger                                     sjn@neubergerlaw.com
                                                                                                  17 Harlech Dr.
                                                                                                  Wilmington, DE 19807
Notice of Appearance and Request for Notices          The Powell Firm, LLC                        Attn: Jason C. Powell                                          jpowell@delawarefirm.com             Email
Counsel for The Waite and Genevieve Phillips                                                      Attn: Thomas Reichert                                          treichert@delawarefirm.com
Foundation                                                                                        1201 N Orange St, Ste 500
                                                                                                  P.O. Box 289
                                                                                                  Wilmington, DE 19899
Notice of Appearance/Request for Notices              Thomas Law Office, PLLC                     Attn: Tad Thomas                               877-955-7002    tad@thomaslawoffices.com             Email
Counsel for Certain Claimants                                                                     Attn: Louis C. Schneider                                       lou.schneider@thomaslawoffices.com
                                                                                                  9418 Norton Commons Blvd, Ste 200
                                                                                                  Louisville, KY 40059
Notice of Appearance and Request for Notices          TN Dept of Labor - Bureau of Unemployment   c/o TN Attorney General's Office, Bankruptcy   615-741-3334    AGBankDelaware@ag.tn.gov             Email
Tennessee Attorney General's Office                   Insurance                                   Division
                                                                                                  Attn: Laura L. McCloud
                                                                                                  PO Box 20207
                                                                                                  Nashville, Tennessee 37202-0207



In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20-10343                                                                                               Page 5 of 6
                                                  Case 20-10343-LSS                             Doc 1556                      Filed 10/21/20         Page 8 of 8
                                                                                                              Exhibit A
                                                                                                       Core/2002 Service List
                                                                                                      Served as set forth below

                   Description                                          Name                                         Address                 Fax                        Email           Method of Service
Notice of Appearance/Request for Notices            Tremont Sheldon Robinson Mahoney PC         Attn: Cindy Robinson                  203-366-8503   crobinson@tremontsheldon.com     Email
Counsel for Jane Doe, Party in Interest                                                         Attn: Doug Mahoney                                   dmahoney@tremontsheldon.com
                                                                                                64 Lyon Ter
                                                                                                Bridgeport, CT 06604
Notice of Appearance/Request for Notices            Troutman Pepper Hamilton Sanders LLP        Attn: David M. Fournier               302-421-8390   david.fournier@troutman.com      Email
Counsel for the National Surety Corporation &                                                   Attn: Marcy J. McLaughlin Smith                      marcy.smith@troutman.com
Allianz Global Risks US Insurance Company                                                       1313 Market St, Ste 5100
                                                                                                P.O. Box 1709
                                                                                                Wilmington, DE 19899-1709
Notice of Appearance/Request for Notices            Troutman Pepper Hamilton Sanders LLP        Attn: Harris B. Winsberg              404-885-3900   harris.winsberg@troutman.com     Email
Counsel for the National Surety Corporation &                                                   Attn: Matthew G. Roberts                             matthew.roberts2@troutman.com
Allianz Global Risks US Insurance Company                                                       600 Peachtree St NE, Ste 3000
                                                                                                Atlanta, GA 30308
Notice of Appearance and Request for Notices        Tybout, Redfearn & Pell                     Attn: Seth J. Reidenberg              302-658-4018   sreidenberg@trplaw.com           Email
Counsel to American Zurich Insurance Company                                                    750 Shipyard Dr, Ste 400
                                                                                                P.O. Box 2092
                                                                                                Wilmington, DE 19899-2092
Core Parties                                        United States Dept Of Justice               950 Pennsylvania Ave, Nw                                                              N/A
                                                                                                Room 2242
                                                                                                Washington, DC 20530-0001
Core Parties                                        US Attorney For Delaware                    Attn: David C Weiss                   302-573-6220   usade.ecfbankruptcy@usdoj.gov    Email
                                                                                                1007 Orange St, Ste 700
                                                                                                P.O. Box 2046
                                                                                                Wilmington, DE 19899-2046
Core Parties                                      Wachtell, Lipton, Rosen & Katz                Attn: Richard Mason                   212-403-2252   rgmason@wlrk..com                Email
Counsel for Ad Hoc Committee of Local Councils of                                               Attn: Douglas Mayer                                  dkmayer@wlrk.com
the Boy Scouts of America                                                                       Attn: Joseph C. Celentino                            jccelentino@wlrk.com
                                                                                                51 W 52nd St
                                                                                                New York, NY 10019
Notice of Appearance and Request for Notices        Walker Wilcox Maousek LLP                   Attn: Christopher A. Wadley                          cwadley@walkerwilcox.com         Email
Counsel to for Century Indemnity Company, as                                                    1 N Franklin, Ste 3200
successor to Cigna Specialty Insurance Company                                                  Chicago, IL 60606
f/k/a California Union Insurance Company, and CCI
Insurance Company as successor to Insurance
Company of North America; Chubb Custom
Insurance Company; Federal Insurance Company;
Insurance Company of North America; Pacific
Employers Insurance Company; Pacific Indemnity
Company, as successor to Texas Pacific Indemnity
Company; United States Fire Insurance Company;
Westchester Fire Insurance Company, by novation
for policies issued by Industrial Indemnity Company
and International Insurance Company; and
Westchester Surplus Lines Insurance Company

Notice of Appearance/Request for Notices            Wanger Jones Helsley, PC                    Attn: Riley C. Walter                                rwalter@wjhattorneys.com         Email
Counsel for Sequoia Council of Boy Scouts, Inc.                                                 265 E. River Park Circle, Suite 310
                                                                                                Fresno, CA 93720
Notice of Appearance/Request for Notices            Ward and Smith, P.A.                        Attn: Paul A Fanning                  252-215-4077   paf@wardandsmith.com             Email
Counsel for East Carolina Council BSA, Inc.                                                     P.O. Box 8088
                                                                                                Greenville, NC 27835-8088
Notice of Appearance/Request for Notices            White & Case LLP                            Attn: Jessica C.K. Boelter                           jessica.boelter@whitecase.com    Email
Boy Scouts of America And Delaware BSA, LLC                                                     1221 Ave of the Americas
                                                                                                New York, NY 10020-1095


Notice of Appearance/Request for Notices            White & Case LLP                            Attn: Michael C. Andolina                            mandolina@whitecase.com          Email
Boy Scouts of America And Delaware BSA, LLC                                                     Attn: Matthew E. Linder                              mlinder@whitecase.com
                                                                                                111 S Wacker Dr
                                                                                                Ste 5100
                                                                                                Chicago, IL 60606-4302
Notice of Appearance/Request for Notices            Whiteford Taylor & Preston LLC              Attn: Richard W. Riley                               rriley@wtplaw.com                Email
Counsel for Baltimore Area Council Boy Scouts of                                                The Renaissance Centre
America, Inc.                                                                                   405 North King Street, Suite 500
                                                                                                Wilmington, Delaware 19801
Notice of Appearance/Request for Notices            Whiteford Taylor & Preston LLP              Attn: Todd M. Brooks                                 tbrooks@wtplaw.com               Email
Counsel for Baltimore Area Council Boy Scouts of                                                Seven Saint Paul Street, 15th Floor
America, Inc.                                                                                   Baltimore, Maryland 21202-1626
Notice of Appearance and Request for Notices        Wilks Law, LLC                              Attn: David E. Wilks                                 dwilks@wilks.law                 Email
Counsel for Interested Parties Andrew Van Arsdale                                               4250 Lancaster Pike, Ste 200
and Timothy Kosnoff                                                                             Wilmington, DE 19805
Notice of Appearance/Request for Notices            Wilmer Cutler Pickering Hale and Dorr LLP   Attn: Craig Goldblatt                 202-663-6363   craig.goldblatt@wilmerhale.com   Email
Counsel for the Columbia Casualty Company and                                                   1875 Pennsylvania Ave NW
The Continental Insurance Company                                                               Washington, DC 20006
Notice of Appearance/Request for Notices            Womble Bond Dickinson (US) LLP              Attn: Matthew Ward                    302-252-4330   matthew.ward@wbd-us.com          Email
Counsel for JPMorgan Chase Bank, National                                                       Attn: Morgan Patterson                               morgan.patterson@wbd-us.com
Association                                                                                     1313 N Market St, Ste 1200
                                                                                                Wilmington, DE 19801
Core Parties                                        Young Conaway Stargatt & Taylor             Attn: James L. Patton, Jr             302-576-3325   jpatton@ycst.com                 Email
Counsel for Prepetition Future Claimants’                                                       Attn: Robert Brady                                   rbrady@ycst.com
Representative                                                                                  Attn: Edwin Harron                                   eharron@ycst.com
                                                                                                Rodney Square
                                                                                                1000 N King St
                                                                                                Wilmington, DE 19801




In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20-10343                                                                                              Page 6 of 6
